PD-1489-15
                                L#-0     -•£> cJ/h/2iO^J~


                                32 ,


  k
                                                                        FILED IN
                                                              COURT OF CRIMINAL APPEALS
                                           ^SErf,
                                                 &^s>                  \\\}i 18 L                                         H.
                                      &K^t5

    %

                                                   ^*x./    J&*r




          7% yZ3£.




      73? Aj £«d jLte&~.—j> •/%/                   , ^     ^       _—
                        n                 /^        > Iff*-*.


        ^e^- ^    ^-> __^                                          "46-.



1/ -^Jl*£-Ss Oi    ^0


                                  * w^Te-sfz&sif

       v-f-£7e-/*4£sO
 JO